DETAILED ACTION
This action is in response to the claims filed June 11/15/2021. Claims 34-52 are pending and have been examined.
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim(s) 34, 49 and 51 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In at least Claim 34:
…the method comprising an feature extraction step of: inputting to a convolutional neural network historical observations of at least one cluster of the demand response system or derivatives of the historical observations, said historical observation or said derivatives of the historical observations being aggregated in one or more 2D grid structures in which one dimension of a 2D grid structure represents a plurality of time steps and the other dimension captures a cluster state at the plurality of the time steps, 
…determining or calculating a control action being a preferred combination of taking an action and a cluster being in a state, or being derived from a preferred combination of taking an action and a cluster being in a state
…inputting at least extracted local convolutional features to a first neural network, the first neural network outputting at least an approximation of a state-action value function
…the cluster state being represented by aggregating local states of cluster elements in the at least one cluster for each time step

The closest prior art of record is Farahnakian et al (“Energy-Efficient Virtual Machines Consolidation in Cloud Data Centers using Reinforcement Learning,”) teaches, using a Reinforcement learning method to determining a control action based on a combination of an action and a cluster state in a system for allocating resources among virtual machines.
However Farahnakian teaches this RL system without incorporating convolutional features extracted by a convolutional neural network. Specifically, the method comprising an feature extraction step of: inputting to a convolutional neural network historical observations of at least one cluster of the demand response system or derivatives of the historical observations, said historical observation or said derivatives of the historical observations being aggregated in one or more 2D grid structures in which one dimension of a 2D grid structure represents a plurality of time steps and the other dimension captures a cluster state at the plurality of the time steps and inputting at least extracted local convolutional features to a first neural network, the first neural network outputting at least an approximation of a state-action value function and the cluster state being represented by aggregating local states of cluster elements in the at least one cluster for each time step.	Furthermore, Ma et al (“Resting State EEG-Based Biometrics for Individual Identification Using Convolutional Neural Networks”) teaches, a convolutional neural network that takes as input observations of a plurality of clusters over time in a 2d table or grid structure (Section C ¶02). Where the 2d structure comprise a dimension representing a plurality of time steps and the other dimension captures a particular cluster state. However Ma, does not explicitly teach that the cluster that make up a dimension of the 2d table are being represented by aggregating local states of cluster elements in the at least one cluster for each time step
Further still, Lotte et al. (“Elect Electroencephalography (EEG)-based Brain-Computer Interfaces”) teaches, cluster states that are a representation of an aggregation of local cluster elements for each time step. In Pg 6, Channels or clusters measure a local cortical area corresponding to local elements. None of the above reference teaches inputting at least extracted local convolutional features to a first neural network the first neural network outputting at least an approximation of a state-action value
Finally Mnih et al (“Human-level control through deep reinforcement learning”) teaches, inputting the extracted local convolutional features to a first neural network that outputs an approximation of a state-action values. (Figure 1 Mnih)
However, it would not have been obvious to one of ordinary skill in the art before the effective filing data to combine these references to teach at least the limitations above.
For similar reason claims 49 and 51 are allowed. 
Dependent Claims 35-48, 50, and 52-53 are allowed as they depend upon an allowable independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.R.G./Examiner, Art Unit 2122  
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122